Citation Nr: 1203167	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  09-01 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  What evaluation is warranted for posttraumatic stress disorder (PTSD) with associated alcohol dependence from July 25, 2007?

2.  Entitlement to service connection for a left shoulder disability.

3.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from January 1997 to January 2001 and from June 2004 to April 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which granted entitlement to service connection for PTSD with associated alcohol dependence and assigned a 10 percent evaluation from July 25, 2007; and denied entitlement to service connection for hearing loss, tinnitus, a left shoulder disability, and a right shoulder disability.  

In April 2008, the RO granted entitlement to service connection for a right shoulder disability; and in December 2008, granted entitlement to service connection for tinnitus.  As these issues were resolved, they are no longer for consideration.  

In January 2009, the Veteran requested a travel board hearing.  He subsequently withdrew this request.  

In May 2011, the RO denied entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.  This issue, however, has not been perfected for appeal and is not for consideration.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Increased evaluation for PTSD

As noted, the RO granted entitlement to service connection for PTSD and assigned a 10 percent evaluation effective July 25, 2007.  The Veteran disagreed with the assigned evaluation and perfected an appeal of this issue.  In a December 2008 statement of the case the evaluation for PTSD was increased to 30 percent effective July 25, 2007; and in March 2010, it was increased to 50 percent effective March 10, 2010.

The Veteran contends that the currently assigned evaluation does not adequately reflect the severity of his disability.  The Veteran most recently underwent a VA examination in March 2010 to assess the severity of his disability.  Information in the claims file suggests that the Veteran was scheduled for additional review examination in March 2011; however, it appears that notification of the examination was undelivered.  

An April 2011 Report of Contact indicates that a message was left for the Veteran advising that undelivered notifications for his examinations were received and that he should call back if he would like to reschedule.  In reviewing the file, the Board observes that the May 2011 supplemental statement of the case and the June 2011 supplemental statement of the case were sent to different addresses.  It is unclear which address is correct.  Considering that the Veteran did not receive appropriate notification and it is not clear whether he received the telephone message, the Board finds that attempts should be made to determine his correct mailing address and the examination should be rescheduled.  

Evidence of record indicates that the Veteran receives VA medical treatment.  VA records were last printed in May 2011.  On remand, additional relevant VA records should be obtained.  See 38 C.F.R. § 3.159(c)(2) (2011).  

Service connection for a left shoulder disability

The Veteran contends that service connection is warranted for a left shoulder disability.  In various statements, he reported that he had left shoulder problems during infantry school which continued when he got to his next unit.  He noted that he injured his right shoulder in Iraq and both shoulders were weakened, but he did not want to be pulled from combat.  

Review of service treatment records shows that on examination for his initial enlistment in January 1997, the Veteran's upper extremities were reported as normal on clinical evaluation.  Record dated in June 1997 notes complaints of left shoulder pain.  The Veteran reported that the left shoulder pops in and out 2-3 times a day with just normal movement for 3 years.  Assessment was chronic dislocation.  He was referred to the S.M.A.R.T clinic.  Record from the S.M.A.R.T. Center dated in July 1997 indicates that the Veteran presented with shoulder pain and dislocation since boot camp and that he had no problems prior to boot camp.  The diagnosis was left shoulder subluxation/anterior direction instability.  Further complaints or treatment related to the left shoulder are not noted during the Veteran's second period of active service.  

Private orthopedic records indicate that the Veteran underwent magnetic resonance imaging (MRI) of the left shoulder at the VA in October 2008 and that the report was consistent with a labral tear, loose body, and arthrosis.  In July 2009, the Veteran underwent left shoulder arthroscopy and removal of loose body, repair of anterior labrum and capsulorrhaphy, extensive debridement of the glenohumeral joint, and decompression.

On review, there is clearly evidence of current left shoulder disability.  The Veteran was seen for complaints during his first period of service and he is competent to report continuing symptoms during his second period of service and to date.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (appellant competent to testify regarding symptoms capable of lay observation).  There is some question though as to whether a left shoulder disability preexisted service.  That is, service treatment records document a history of problems for three years and no prior problems.  Given that a left shoulder disability was not noted on entrance, however, the Veteran is entitled to the presumption of soundness.  See 38 C.F.R. § 3.304(b) (2011).  

In cases where the disease or injury at issue is not noted on the entrance examination, a two-pronged test is for consideration in determining whether the presumption of soundness has been rebutted.  First, VA must show by clear and unmistakable evidence that the disease or injury existed prior to service.  Second, VA must show by clear and unmistakable evidence that the preexisting disease or injury was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003 (July 16, 2003).  

Under the circumstances of this case, the Board finds that a VA examination is needed.  See 38 C.F.R. § 3.159(c)(4).  

Information in the claims folder indicates that the Veteran failed to report for a March 2011 joints examination.  As discussed above, it is unclear whether notification was sent to the correct address.  As such, the examination should be rescheduled.  

Service connection for bilateral hearing loss

The Veteran contends that he is entitled to service connection for bilateral hearing loss.  He underwent a VA examination in June 2008 and at that time, did not meet VA's criteria for a hearing loss disability.  See 38 C.F.R. § 3.385 (2011).  

On review, it appears that the Veteran was scheduled for another VA audiometric examination in March 2011 but that the notification was undelivered.  Additional attempts should be made to reschedule the examination.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should undertake appropriate action to verify the Veteran's current mailing address.  Such efforts should include, but not be limited to, checking the address shown in the CAPRI system and contact with his service organization.  

2.  The RO/AMC should request relevant treatment records from the VA Medical Center in Providence, to include any associated outpatient clinics, for the period from May 2011 to the present.  All records obtained should be associated with the claims file.  If the RO/AMC cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO/AMC must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond. 

3.  Thereafter, the Veteran should be afforded a VA examination to determine the nature and extent of his PTSD.  The claims folder and a copy of this REMAND are to be made available for the examiner to review.  In accordance with the latest worksheet for rating PTSD, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability.  To the extent possible, symptoms caused by PTSD must be differentiated from symptoms caused by any other unrelated diagnosed psychiatric disorder.  If the symptoms cannot be differentiated that fact must be reported and the rationale for that conclusion explained.  A complete rationale for any opinion expressed must be provided. 

4.  The RO/AMC should schedule the Veteran for a VA orthopedic examination.  The claims folder and a copy of this REMAND are to be made available for the examiner to review.  The physician examiner is requested to identify all currently diagnosed left shoulder disorders and respond to the following:

(a)  Please identify with specificity any evidence that supports a finding that it was obvious or manifest that a left shoulder disorder preexisted the Veteran's initial period of active service between January 1997 and January 2001.  

(b)  If it is obvious or manifest that a left shoulder disorder preexisted service, please discuss the Veteran's in-service complaints and indicate whether such represents an aggravation of any preexisting condition beyond its natural progress.  

(c)  If the examiner determines that a left shoulder disorder did not preexist the Veteran's initial period of service, he/she is requested to provide an opinion as to whether it is at least as likely as not that the Veteran currently has a left shoulder disorder that is related to active military service or events therein to include combat service in Iraq.  The examiner must provide a complete rationale for any opinion offered.  

5.  The RO/AMC should schedule the Veteran for a VA audiometric examination to determine the nature and etiology of any hearing loss.  The claims folder and a copy of this REMAND are to be made available for the examiner to review.  

If the Veteran is diagnosed with a hearing loss disability for VA purposes, the examiner is to opine whether it is at least as likely as not that such hearing loss is related to active military service or to events therein, to include reported noise exposure.  In this regard, the Board notes that the Veteran is a combat veteran and his reports of in-service acoustic trauma are accepted.  The examiner must provide a complete rationale for any opinion offered.  

6.  After the development requested has been completed, the AMC/RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the AMC/RO must implement corrective procedures at once. 

7.  The Veteran is to be notified that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011). 

8.  Upon completion of the above development, and any additional development deemed appropriate, the RO/AMC should readjudicate the appeal issues.  All applicable, laws, regulations, and theories should be considered.  If the benefits sought on appeal remain denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


